

 
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE
 
 
AGREEMENT
 
Dated as of July 31, 2007
 


between
 
URIGEN PHARMACEUTICALS, INC.
 
and
 
 
PLATINUM-MONTAUR LIFE SCIENCES, LLC
 




 
-1-

--------------------------------------------------------------------------------

 

 






TABLE OF CONTENTS


PAGE
 


ARTICLE I  Purchase and Sale of Preferred Stock
 
1
    Section 1.1
Purchase and Sale of Stock
1
    Section 1.2
The Conversion Shares
1
    Section 1.3
Purchase Price and Closing
1
    Section 1.4
Warrants
1
     
ARTICLE II  Representations and Warranties
1
   
    Section 2.1
Representations and Warranties of the Company
1
    Section 2.2
Representations and Warranties of the Purchasers
1
     
ARTICLE III  Covenants
1
   
    Section 3.1
Securities Compliance.
1
    Section 3.2
Registration and Listing
1
    Section 3.3
Inspection Rights
1
    Section 3.4
Compliance with Laws
1
    Section 3.5
Keeping of Records and Books of Account
1
    Section 3.6
Reporting Requirements
1
    Section 3.7
Amendments
1
    Section 3.8
Other Agreements
1
    Section 3.9
Distributions
1
    Section 3.10
Status of Dividends
1
    Section 3.11
Disclosure of Transaction
1
    Section 3.12
Conversions; Opinions.
1
    Section 3.13
Reservation of Shares
1
    Section 3.14
Transfer Agent Instructions
1
    Section 3.15
Disposition of Assets
1
    Section 3.16
Most Favored Nations Exchange Right
1
    Section 3.17
Subsequent Financing
 
     
ARTICLE IV Conditions
1
   
    Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Shares
1
    Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares
1

 
 
 
 
-2-

--------------------------------------------------------------------------------

 

 

     
ARTICLE V  Intentionally Omitted.
1
   
ARTICLE VI  Stock Certificate Legend
1
   
    Section 6.1
Legend
1
     
ARTICLE VII  Intentionally Omitted.
1
   
ARTICLE VIII Indemnification
1
   
    Section 8.1
General Indemnity
1
    Section 8.2
Indemnification Procedure
1
     
ARTICLE IX  
Miscellaneous
1
     
    Section 9.1
Fees and Expenses
1
    Section 9.2
Specific Enforcement, Consent to Jurisdiction.
1
    Section 9.3
Entire Agreement; Amendment
1
    Section 9.4
Notices
1
    Section 9.5
Waivers by Party
1
    Section 9.6
Waivers by Majority Holders
1
    Section 9.7
Headings
1
    Section 9.8
Successors and Assigns
1
    Section 9.9
No Third Party Beneficiaries
1
    Section 9.10
Governing Law
1
    Section 9.11
Survival
1
    Section 9.12
Counterparts
1
    Section 9.13
Publicity
1
    Section 9.14
Severability
1
    Section 9.15
Further Assurances
1

 
 
 
-3-

--------------------------------------------------------------------------------

 

 
 
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
 
This SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is dated as of July 31, 2007 by and among Urigen Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and each of the Purchasers of shares of
Series B Convertible Preferred Stock of the Company whose names are set forth on
Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).


The parties hereto agree as follows:
 
ARTICLE I
 


 
Purchase and Sale of Preferred Stock
 
Section 1.1  Purchase and Sale of Stock.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers and each of the
Purchasers shall, severally but not jointly, purchase from the Company, the
number of shares of the Company’s Series B Convertible Preferred Stock, par
value $.001 per share (the “Preferred Shares”), at a purchase price of $10,000
per share, set forth with respect to such Purchaser on Exhibit A hereto.  The
designation, rights, preferences and other terms and provisions of the Preferred
Shares are set forth in the Amended and Restated Certificate of Designation of
the Relative Rights and Preferences of the Series B Convertible Preferred Stock
attached hereto as Exhibit C-1 (the “Certificate of Designation”).  The Company
and the Purchasers are executing and delivering this Agreement in accordance
with and in reliance upon the exemption from securities registration afforded by
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”) and/or Section 4(2) of the Securities
Act.
 
Section 1.2  The Conversion Shares.  The Company has authorized and has reserved
and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, such number of shares of Preferred
Shares and Common Stock as shall from time to time be sufficient to effect the
conversion of all of the Preferred Shares and exercise of the Warrants then
outstanding; provided that the number of shares of Common Stock so reserved
shall at no time be less than 120% of the number of shares of Common Stock
required to be issued upon the conversion of the Preferred Shares and exercise
of the Warrants.  Any shares of Common Stock issuable upon conversion of the
Preferred Shares and exercise of the Warrants (and such shares when issued) are
herein referred to as the “Conversion Shares” and the “Warrant Shares,”
respectively.  The Preferred Shares, the Conversion Shares and the Warrant
Shares are sometimes collectively referred to as the “Shares.”
 
Section 1.3  Purchase Price and Closing.  The Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase, that number of the
Preferred Shares and Warrants set forth opposite their respective names on
Exhibit A.  The aggregate purchase price of the Preferred Shares and Warrants
being acquired by each Purchaser is set forth opposite such Purchaser’s name on
Exhibit A (for each such purchaser, the “Purchase Price”).  The closing of the
purchase and sale of the Preferred Shares and Warrants to be acquired by the
Purchasers from the Company under this Agreement shall take place at the offices
of Platinum Montaur Life Sciences, LLC (the “Lead Purchaser”), 152 West 57th
Street, New York, NY 10019 or at such other place as the Purchasers and the
Company may agree upon (the “Closing”), at 10:00 a.m., New York time on the date
on which the last to be fulfilled or waived of the conditions set forth in
Article IV hereof and applicable to the Closing shall be fulfilled or waived in
accordance herewith (the “Closing Date”).  At the Closing, the Company shall
deliver or cause to be delivered to each Purchaser a certificate registered in
the name of the Purchaser representing the number of Preferred Shares that such
Purchaser is purchasing pursuant to the terms hereof and the Warrants to
purchase such number of shares of Common Stock as is set forth opposite the name
of such Purchaser on Exhibit A.  At or before the Closing, each Purchaser shall
deliver its Purchase Price by wire transfer to the Company.
 
 
-4-

--------------------------------------------------------------------------------

 
Section 1.4  Warrants.  The Company agrees to issue to each of the Purchasers a
Series A Warrant, in substantially the form attached hereto as Exhibit B-1 (the
“Warrants”), to purchase the number of shares of Common Stock equal to one
hundred percent (100%) of the number of Conversion Shares issuable upon such
Purchasers Preferred Shares purchased hereunder, as set forth opposite such
Purchaser’s name on Exhibit A hereto. The Warrants shall expire five (5) years
following the Closing Date.  The Warrants shall have an exercise price per share
equal to the Warrant Price (as defined in the Warrants).
 
 
ARTICLE II    
                            
Representations and Warranties
 
Section 2.1  Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers, except as set forth in the Company’s
disclosure schedule delivered with this Agreement (with each numbered schedule
corresponding to the section number herein), as follows:
 
(a)  Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any direct or indirect Subsidiaries (as
defined in Section 2.1(g)) except PolyMASC Pharmaceuticals plc and Urigen N.A.,
Inc., or own securities of any kind in any other entity.  The Company and each
such Subsidiary is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect.  For the purposes of this
Agreement, “Material Adverse Effect” means (i) any adverse effect on the
business, operations, properties, prospects or financial condition of the
Company or its Subsidiaries and which is material to such entity or other
entities controlling or controlled by such entity and/or (ii) any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement or any of the Transaction Documents (as defined below) in any material
respect.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b)  Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Certificate of
Designation, the Registration Rights Agreement attached hereto as Exhibit D (the
“Registration Rights Agreement”), the Irrevocable Transfer Agent Instructions
(as defined in Section 3.14) and the Warrants (collectively, the “Transaction
Documents”), and to issue and sell the Preferred Shares in accordance with the
terms hereof and the Warrants, as applicable.  The execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated thereby have been duly and validly
authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  This Agreement has been duly executed and delivered by the
Company.  The other Transaction Documents will have been duly executed and
delivered by the Company at the Closing.  Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
 
(c)  Capitalization.  The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of July 31, 2007 is set forth on
Schedule 2.1(c)(1) hereto.  All of the outstanding shares of the Company’s
Common Stock and any other security of the Company have been duly and validly
authorized.  Except as set forth in Schedule 2.1(c)(1), no shares of Common
Stock or any other security of the Company are entitled to preemptive rights or
to registration rights which have not already been complied with, and except as
set forth in Schedule 2.1(c)(1), there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  Furthermore, except as set forth in this Agreement and as
set forth in Schedule 2.1(c)(1), there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the
Company.  The Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities.  Except as set forth on
Schedule 2.1(c)(2), the Company is not a party to, and it has no knowledge of,
any agreement or understanding restricting the voting or transfer of any shares
of the capital stock of the Company.  The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued prior
to the Closing complied with all applicable federal and state securities laws,
and no holder of such securities has a right of rescission or claim for damages
with respect thereto which could have a Material Adverse Effect.  The Company
has furnished or made available to the Purchasers true and correct copies of the
Company’s Amended and Restated Certificate of Incorporation as in effect on the
date hereof (the “Certificate”), and the Company’s Bylaws as in effect on the
date hereof (the “Bylaws”).
 
 
 
-6-

--------------------------------------------------------------------------------

 
(d)  Issuance of Securities.  The Preferred Shares and the Warrants to be issued
at the Closing have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Preferred
Shares and the Warrants shall be validly issued and outstanding, fully paid and
nonassessable and free and clear of all taxes, liens, encumbrances and rights of
refusal of any kind and the holders of the Preferred Shares shall be entitled to
all rights accorded to them in the Certificate of Designation.  When the Warrant
Shares are issued and paid for in accordance with the terms of this Agreement
and as set forth in the Warrants, and when the Conversion Shares are issued upon
conversion of the Preferred Shares, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all taxes, liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Common Stock.
 
 
(e)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Preferred Shares, the Warrants, the Conversion Shares and the Warrant
Shares) do not and will not (i) violate or conflict with any provision of the
Company’s  Certificate or Bylaws or its Subsidiaries’ comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound, (iii) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
or asset of the Company or its Subsidiaries under any agreement or any
commitment to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or by which any of their
respective properties or assets are bound, or (iv) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries are bound or affected, except, in all
cases other than violations pursuant to clauses (i) or (iv) (with respect to
federal and state securities laws) above, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect.  The
business of the Company and its Subsidiaries is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect.  Neither the Company nor any of its Subsidiaries
is required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Preferred Shares, the Warrants, the Conversion Shares and the
Warrant Shares in accordance with the terms hereof or thereof (other than any
filings which may be required to be made by the Company with the Commission,
prior to or subsequent to the Closing, or state securities administrators
subsequent to the Closing, or any registration statement which may be filed
pursuant hereto or the Registration Rights Agreement).
 
 
-7-

--------------------------------------------------------------------------------

 
 
(f)  Commission Documents, Financial Statements.  The Common Stock of the
Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and except as set forth
on Schedule 2.1(f), the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, together with
the Merger Filings (as defined below), being referred to herein as the
“Commission Documents”).  The Company has delivered or made available to the
Purchasers true and complete copies of the latest Commission Documents filed
with the Commission.  The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement.  At the time of their respective
filings and as of the date hereof, the Form S-4 (File No. 333-140443), as
amended, and the Form 8-K, filed on July 19, 2007 (the “Merger Filings”)
complied in all material respects with the requirements of the Exchange Act and
the Securities Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents, and the Merger Filings did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary
statements), and fairly present in all material respects the financial position
of the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
 
(g)  Subsidiaries.  For purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interests having ordinary voting power for the election of
directors or other persons performing similar functions are held or beneficially
owned directly or indirectly by the Company.  The Company’s only direct or
indirect Subsidiaries are PolyMASC Pharmaceuticals plc, an entity organized
under the laws of England and Wales, and Urigen N.A., Inc., a corporation
organized under the laws of the State of Delaware.  Such Subsidiaries are each
wholly-owned by the Company.  All of the outstanding membership interests and
other securities of such Subsidiaries have been duly authorized and validly
issued, and are fully paid and nonassessable.  There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any such Subsidiary for the purchase or acquisition
of any membership interests or other securities of such Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any membership interests or other securities of such
Subsidiary.  Neither the Company nor any such Subsidiary is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any membership interests or other securities of such Subsidiary or any
convertible securities, rights, warrants or options of the type described in the
preceding sentence.  Neither the Company nor any such Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any membership interests of such Subsidiaries.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(h)  No Material Adverse Change.  Since March 31, 2007, and except as disclosed
in the Commission Documents, the Company has not experienced or suffered any
Material Adverse Effect.
 
 
(i)  No Undisclosed Liabilities.  Except as set forth on Schedule 2.1 hereto,
neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses since March 31, 2007 and which, individually or in the aggregate, do
not or would not have a Material Adverse Effect on the Company or its
Subsidiaries.
 
 
(j)  No Undisclosed Events or Circumstances.  Since March 31, 2007, no event or
circumstance has occurred or exists with respect to the Company or any of its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
 
 
(k)  Indebtedness. The Company’s financial statements and other information in
the Commission Documents set forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or its Subsidiaries, or for which the
Company or its Subsidiaries have commitments, except as set forth on Schedule
2.1(k).  The Company is not in default with respect to any such indebtedness.
 
 
(l)  Title to Assets.  Each of the Company and its Subsidiaries has good and
marketable title to all of its real and personal property, free and clear of any
mortgages, pledges, charges, liens, security interests or other encumbrances of
any nature whatsoever, except for those indicated in the Commission Documents or
such that, individually or in the aggregate, do not have a Material Adverse
Effect.  All leases of the Company and its Subsidiaries are valid and subsisting
and in full force and effect.
 
 
(m)  Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or its
Subsidiaries which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened, against or involving the
Company, any of its Subsidiaries or any of their respective properties or
assets, which individually or in the aggregate, would have a Material Adverse
Effect.  There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any of its Subsidiaries or any officers or directors of the Company
or its Subsidiaries in their capacities as such, which individually or in the
aggregate, would have a Material Adverse Effect.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(n)  Compliance with Law.  The business of the Company and its Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, or such
that, individually or in the aggregate, the noncompliance therewith would have a
Material Adverse Effect.  The Company and its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of their business as now being conducted
by them unless the failure to possess such franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
 
(o)  Taxes.  Except as set forth on Schedule 2.1(o), the Company and its
Subsidiaries have accurately prepared and filed all federal, state, foreign and
other tax returns required by law to be filed by them, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and its Subsidiaries for all current taxes
and other charges to which the Company or its Subsidiaries are subject and which
are not currently due and payable.  None of the federal income tax returns of
the Company or its Subsidiaries have been audited by the Internal Revenue
Service.  The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability (whether federal, state or foreign) of
any nature whatsoever, whether pending or threatened against the Company or any
of its Subsidiaries for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
 
(p)  Certain Fees. Except as set forth on Schedule 2.1(p) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary or any Purchaser with respect to the transactions contemplated
by this Agreement.
 
 
(q)  Disclosure.  The Company confirms that neither it nor anyone working on its
behalf has provided any of the Purchasers or their agents or counsel with any
information that constitutes or might constitute material, nonpublic
information.  Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or its Subsidiaries in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
 
(r)  Operation of Business.  The Company and its Subsidiaries own or possess all
patents, trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(s)  Environmental Compliance.  The Company and its Subsidiaries have obtained
all material approvals, authorization, certificates, consents, licenses, orders
and permits or other similar authorizations of all governmental authorities, or
from any other person, that are required under any  Environmental
Laws.  “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature.  The
Company has all necessary governmental approvals required under all
Environmental Laws and used in its business or in the business of its
Subsidiaries, except for such instances as would not individually or in the
aggregate have a Material Adverse Effect.  The Company and its Subsidiaries are
also in compliance with all other limitations, restrictions, conditions,
standards, requirements, schedules and timetables required or imposed under all
Environmental Laws.  Except for such instances as would not individually or in
the aggregate have a Material Adverse Effect, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its Subsidiaries that violate or may
violate any Environmental Law after the Closing or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous
substance.  “Environmental Liabilities” means all liabilities of a person
(whether such liabilities are owed by such person to governmental authorities,
third parties or otherwise) whether currently in existence or arising hereafter
which arise under or relate to any Environmental Law.
 
 
(t)  Books and Records; Internal Accounting Controls.  The records and documents
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and its Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or its
Subsidiaries.  The Company and its Subsidiaries maintain a system of internal
accounting controls sufficient, in the judgment of the Company’s board of
directors, to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(u)  Material Agreements.  Except for those filed as exhibits to the Commission
Documents, neither the Company nor any of its Subsidiaries is a party to any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, a copy of which would be required to be filed with the Commission
(collectively, “Material Agreements”) if the Company or any of its Subsidiaries
were registering securities under the Securities Act.  Except as set forth on
Schedule 2.1(u) hereto, the Company and its Subsidiaries have in all material
respects performed all the obligations required to be performed by them to date
under the foregoing agreements, have received no notice of default and, to the
best of the Company’s knowledge are not in default under any other Material
Agreement now in effect, the result of which could cause a Material Adverse
Effect.  Except as set forth in Section 2.1(u) hereto, no written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement of
the Company or of any of its Subsidiaries limits the payment of dividends on its
Common Stock.
 
 
(v)  Transactions with Affiliates.  Except as disclosed in the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, its Subsidiaries or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any executive officer, 5% or greater stockholder, director or employee of the
Company, or its Subsidiaries, or, to the knowledge of the Company, any member of
the immediate family of such persons or any corporation or other entity
controlled by such persons or their immediate family members.
 
 
(w)  Securities Act of 1933.  The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Preferred Shares, the Warrants, the Conversion Shares
and the Warrant Shares hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities, or similar securities to, or solicit offers
with respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Securities under the
registration provisions of the Securities Act and applicable state securities
laws.  Neither the Company nor any of its affiliates, nor any person acting on
its or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.
 
 
(x)  Governmental Approvals.  Except for the filing of any notice prior or
subsequent to the Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Preferred Shares
and the Warrants, or for the performance by the Company of its obligations under
the Transaction Documents.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(y)  Employees.  Neither the Company nor its Subsidiaries have any collective
bargaining arrangements or agreements covering any of their employees.  Neither
the Company nor its Subsidiaries have any employment contract, agreement
regarding proprietary information, non-competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company or such Subsidiary.  Since
March 31, 2007, no officer, consultant or key employee of the Company or its
Subsidiary whose termination, either individually or in the aggregate, could
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.
 
 
(z)  Absence of Certain Developments.  Except as set forth in the Commission
Documents and on Schedule 2.1(z), since March 31, 2007, neither the Company nor
any of its Subsidiaries has:
 
 
(i)  issued any stock, bonds or other corporate securities or any rights,
options or warrants with respect thereto;
 
(ii)  borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except trade payables incurred in the ordinary course
of business;
 
(iii)  discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
(iv)  declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v)  sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi)  sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except in the ordinary course of business or to the Purchasers or their
representatives;
 
(vii)  suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii)  made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix)  made capital expenditures or commitments in excess of $250,000 therefor;
 
 
-13-

--------------------------------------------------------------------------------

 
(x)  entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi)  made charitable contributions or pledges in excess of $25,000;
 
(xii)  suffered any material damage, destruction or casualty loss, whether or
not covered by insurance;
 
(xiii)  experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
(xiv)  effected any two or more events of the foregoing kind which in the
aggregate would cause a Material Adverse Effect; or
 
(xv)  entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa)  Use of Proceeds.  The proceeds from the sale of the Preferred Shares will
be used by the Company for working capital and general corporate purposes.
 
 
(bb)  Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
 
(cc)  ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its subsidiaries
which is or would be materially adverse to the Company and its
subsidiaries.  The execution and delivery of this Agreement and the issue and
sale of the Preferred Shares will not involve any transaction which is subject
to the prohibitions of Section 406 of ERISA or in connection with which a tax
could be imposed pursuant to Section 4975 of the Internal Revenue Code of 1986,
as amended, provided that, if any of the Purchasers, or any person or entity
that owns a beneficial interest in any of the Purchasers, is an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) with respect
to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met.  As used in this Section 2.1(cc), the term “Plan” shall
mean an “employee pension benefit plan” (as defined in Section 3 of ERISA) which
is or has been established or maintained, or to which contributions are or have
been made, by the Company or any of its Subsidiaries or by any trade or
business, whether or not incorporated, which, together with the Company or any
of its Subsidiaries, is under common control, as described in Section 414(b) or
(c) of the Code.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(dd)  Dilutive Effect.  The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designation and its obligations to issue
the Warrant Shares upon the exercise of the Warrants in accordance with this
Agreement and the Warrants, is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interest of other stockholders of the Company.
 
 
(ee)  No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Preferred Shares and
Warrants pursuant to this Agreement to be integrated with prior offerings by the
Company for purposes of the Securities Act which would prevent the Company from
selling the Preferred Shares and Warrants pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or subsidiaries take
any action or steps that would cause the offering of the Preferred Shares and
Warrants to be integrated with other offerings.  The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and since January 1, 2007, the Company has not offered or
sold any of its equity securities or debt securities convertible into shares of
Common Stock.
 
 
(ff)  Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents.  The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions.  The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  The
Company acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers but only such
Purchaser and the other Purchasers have retained their own individual counsel
with respect to the transactions contemplated hereby.  The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers.  The Company acknowledges that
such procedure with respect to the Transaction Documents in no way creates a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions contemplated
hereby or thereby.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(gg)  Sarbanes Oxley; Transfer Agent.  The Company has complied with its
obligations under the Sarbanes Oxley Act of 2002 and the rules and regulations
promulgated thereunder.  The Company’s transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.  The name, address, contact
person and telephone number of the Company’s transfer agent is set forth on
Schedule 2.1(gg) hereto.
 
 
Section 2.2  Representations and Warranties of the Purchasers.  Each of the
Purchasers severally and not jointly hereby makes the following representations
and warranties to the Company with respect solely to itself and not with respect
to any other Purchaser:
 
(a)  Organization and Standing of the Purchasers.  If the Purchaser is an
entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
 
 
(b)  Authorization and Power.  The Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Preferred
Shares being sold to it hereunder.  The execution, delivery and performance of
this Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action (if the
Purchaser is an entity), and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, or partners, as the case may
be, is required.  Each of this Agreement and the Registration Rights Agreement
has been duly authorized, executed and delivered by such Purchaser.
 
 
(c)  No Conflicts.  The execution, delivery and performance of this Agreement
and the Registration Rights Agreement and the consummation by such Purchaser of
the transactions contemplated hereby and thereby or relating hereto do not and
will not (i) result in a violation of such Purchaser’s charter documents or
bylaws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which such Purchaser is a party, or result
in a violation of any law, rule, or regulation, or any order, judgment or decree
of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser).
 
 
-16-

--------------------------------------------------------------------------------

 
 
(d)  Acquisition for Investment.  Such Purchaser is acquiring the Preferred
Shares and the Warrants solely for its own account for the purpose of investment
and not with a view to or for sale in connection with distribution.  Such
Purchaser does not have a present intention to sell the Preferred Shares or the
Warrants, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Preferred Shares or the Warrants to
or through any person or entity, provided that by making the representations
herein and subject to Section 2.2(h) below, such Purchaser does not agree to
hold the Preferred Shares or the Warrants for any minimum or other specific term
and reserves the right to dispose of the Preferred Shares or the Warrants at any
time in accordance with Federal and state securities laws applicable to such
disposition.  Such Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Preferred Shares and the Warrants and
that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation.
 
 
(e)  Accredited Purchasers.  Such Purchaser is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act and has such
knowledge and experience in financial and business matters that such Purchaser
is capable of evaluating the merits and risks of the prospective investment in
the Preferred Shares.
 
 
(f)  Opportunities for Additional Information.  Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.
 
 
(g)  No General Solicitation.  Each Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
 
(h)  Rule 144.  Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available.  Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances.  Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(i)  No Shorting.  No Purchaser has engaged in any short sales of the Common
Stock or instructed any third parties to engage in any short sales of the Common
Stock on its behalf prior to the Closing Date.  Each Purchaser covenants and
agrees that it will not be in a net short position with respect to the shares of
Common Stock.  For purposes of this Section 2.2(i), a “net short position” means
a sale of Common Stock by a Purchaser that is marked as a short sale and that is
made at a time when there is no equivalent offsetting long position in Common
Stock held by such Purchaser.
 
 
(j)  General.  Such Purchaser understands that the Shares are being offered and
sold in reliance on a transactional exemption from the registration requirement
of Federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Shares.
 
 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1  Securities
Compliance.                                                      The Company
shall notify the Commission in accordance with their rules and regulations, of
the transactions contemplated by any of the Transaction Documents, including
filing a report on Form 8-K and filing a Form D with respect to the Preferred
Shares, Warrants, Conversion Shares and Warrant Shares, if required by the
Commission’s rules, and shall take all other necessary action and proceedings as
may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Preferred Shares, the Warrants, the Conversion
Shares and the Warrant Shares to the Purchasers or subsequent holders.
 
Section 3.2  Registration and Listing.  The Company will cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
will comply in all respects with its reporting and filing obligations under the
Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to this Agreement or the Registration Rights Agreement,
and will not take any action or file any document (whether or not permitted by
the Securities Act or the rules promulgated thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein.  The Company will take all action necessary to continue the listing or
trading of its Common Stock on the over-the-counter electronic bulletin board
and on such other exchange or market on which the Common Stock is trading.  If
required, the Company will apply any listing application for the Shares and
Warrant Shares.  The Company further covenants and agrees that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time to enable the Purchasers to sell the Securities
without registration under the Securities Act within the limitation of the
exemptions provided in Rule 144 promulgated under the Securities Act.  Upon the
request of the Purchasers, the Company shall deliver to the Purchasers a written
certification of a duly authorized officer as to whether it has complied with
such requirement.
 
 
-18-

--------------------------------------------------------------------------------

 
Section 3.3  Inspection Rights.  The Company shall permit, during normal
business hours and upon reasonable request and reasonable notice, each Purchaser
or any employees, agents or representatives thereof, so long as such Purchaser
shall be obligated hereunder to purchase the Preferred Shares or shall
beneficially own any Preferred Shares, or shall own Conversion Shares which, in
the aggregate, represent more than 1% of the total combined voting power of all
voting securities then outstanding, for purposes reasonably related to such
Purchaser’s interests as a stockholder to examine and make reasonable copies of
and extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
subsidiary with any of its officers, consultants, directors, and key employees.
 
Section 3.4  Compliance with Laws.  The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.
 
Section 3.5  Keeping of Records and Books of Account.  The Company shall keep
and cause each of its Subsidiaries to keep adequate records and books of
account, in which complete entries will be made in accordance with GAAP
consistently applied, reflecting all financial transactions of the Company and
its Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
Section 3.6  Reporting Requirements.  If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then at a Purchaser’s request
the Company shall furnish the following to such Purchaser so long as such
Purchaser shall be obligated hereunder to purchase the Preferred Shares or shall
beneficially own any Preferred Shares, or shall own Conversion Shares which, in
the aggregate, represent more than 1% of the total combined voting power of all
voting securities then outstanding:
 
(a)  Quarterly Reports filed with the Commission on Form 10-Q or Form 10-QSB as
soon as available, and in any event within forty-five (45) days after the end of
each of the first three fiscal quarters of the Company;
 
 
(b)  Annual Reports filed with the Commission on Form 10-K or Form 10-KSB as
soon as available, and in any event within ninety (90) days after the end of
each fiscal year of the Company; and
 
 
(c)  Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 3.7  Amendments.  The Company shall not amend or waive any provision of
the Certificate, Bylaws or the Registration Rights Agreement in any way that
would adversely affect the liquidation preferences, conversion rights, voting
rights or redemption rights of the holders of the Preferred Shares, unless in
compliance with the terms of such instruments or agreements.
 
Section 3.8  Other Agreements.  The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability to perform of the Company or any subsidiary under any Transaction
Document or the Certificate of Designation.  The Company shall comply with the
terms of the Transaction Documents.
 
Section 3.9  Distributions; Subsidiaries; Use of Proceeds.  So long as any
Preferred Shares or Warrants remain outstanding, the Company agrees that it
shall not (i) declare or pay any dividends or make any distributions to any
holder(s) of Common Stock or (ii) purchase or otherwise acquire for value,
directly or indirectly, any Common Stock or other equity security of the
Company.  So long as any Preferred Shares or Warrants remain outstanding, the
Company agrees that it shall not transfer, assign, pledge, issue or otherwise
permit any equity or other ownership interests in the Subsidiaries to be
beneficially owned or held by any person other than the Company.  The proceeds
from the sale of the Preferred Shares will be used by the Company for working
capital and general corporate purposes and not to redeem or repay any securities
or indebtedness or to settle any outstanding litigation.
 
Section 3.10  Status of Dividends.  The Company covenants and agrees that (i) no
Federal income tax return or claim for refund of Federal income tax or other
submission to the Internal Revenue Service will adversely affect the Preferred
Shares, any other series of its Preferred Stock, or the Common Stock, and any
deduction shall not operate to jeopardize the availability to Purchasers of the
dividends received deduction provided by Section 243(a)(1) of the Code or any
successor provision, (ii) in no report to shareholders or to any governmental
body having jurisdiction over the Company or otherwise will it treat the
Preferred Shares other than as equity capital unless required to do so by a
governmental body having jurisdiction over the accounts of the Company or by a
change in generally accepted accounting principles required as a result of
action by an authoritative accounting standards setting body, and (iii) other
than pursuant to this Agreement or the Certificate of Designation, it will take
no action which would result in the dividends paid by the Company on the
Preferred Shares out of the Company’s current or accumulated earnings and
profits being ineligible for the dividends received deduction provided by
Section 243(a)(1) of the Code.  The preceding sentence shall not be deemed to
prevent the Company from designating the Preferred Stock as “Convertible
Preferred Stock” in its annual and quarterly financial statements in accordance
with its prior practice concerning other series of preferred stock of the
Company.  Notwithstanding the foregoing, the Company shall not be required to
restate or modify its tax returns for periods prior to the Closing Date.  In the
event that the Purchasers have reasonable cause to believe that dividends paid
by the Company on the Preferred Shares out of the Company’s current or
accumulated earnings and profits will not be treated as eligible for the
dividends received deduction provided by Section 243(a)(1) of  the Code, or any
successor provision, the Company will, at the reasonable request of the
Purchasers of 51% of the outstanding Preferred Shares, join with the Purchasers
in the submission to the Service of a request for a ruling that dividends paid
on the Shares will be so eligible for Federal income tax purposes, at the
Purchasers expense.  In addition, the Company will reasonably cooperate with the
Purchasers (at Purchasers’ expense) in any litigation, appeal or other
proceeding challenging or contesting any ruling, technical advice, finding or
determination that earnings and profits are not eligible for the dividends
received deduction provided by Section 243(a)(1) of the Code, or any successor
provision to the extent that the position to be taken in any such litigation,
appeal, or other proceeding is not contrary to any provision of the Code or
incurred in connection with any such submission, litigation, appeal or other
proceeding.  Notwithstanding the foregoing, nothing herein contained shall be
deemed to preclude the Company from claiming a deduction with respect to such
dividends if (i) the Code shall hereafter be amended, or final Treasury
regulations thereunder are issued or modified, to provide that dividends on the
Preferred Shares or Conversion Shares should not be treated as dividends for
Federal income tax purposes or that a deduction with respect to all or a portion
of the dividends on the Shares is allowable for Federal income tax purposes, or
(ii) in the absence of such an amendment, issuance or modification and after a
submission of a request for ruling or technical advice, the service shall rule
or advise that dividends on the shares should not be treated as dividends for
Federal income tax purposes.  If the Service determines that the Preferred
Shares or Conversion Shares constitute debt, the Company may file protective
claims for refund.
 
 
-20-

--------------------------------------------------------------------------------

 
Section 3.11   Disclosure of Transaction.  The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) no later than the 2nd Trading Day following the Closing
Date.  The Company shall also file with the Commission a Current Report on Form
8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the
Certificate of Designation, the Registration Rights Agreement, the form of
Warrant and the Press Release) as soon as practicable following the Closing Date
but in no event more than four (4) Trading Days following the Closing Date,
which Press Release and Form 8-K shall be subject to prior review and reasonable
comment by the Purchasers.  “Trading Day” means any day during which the
principal exchange on which the Common Stock is traded shall be open for
trading.
 
Section 3.12  Conversions; Opinions.  The Company will provide, at the Company's
expense, such legal opinions in the future as are reasonably necessary for the
issuance and resale of the Common Stock issuable upon conversion of the
Preferred Shares and exercise of the Warrants pursuant to an effective
registration statement, Rule 144 under the 1933 Act or an exemption from
registration.  In the event that Common Stock is sold in a manner that complies
with an exemption from registration, the Company will promptly instruct its
counsel (at its expense) to issue to the transfer agent an opinion permitting
removal of the legend (indefinitely, if pursuant to Rule 144(k) of the 1933 Act,
or to permit sale of the shares if pursuant to the other provisions of Rule 144
of the 1933 Act).
 
Section 3.13  Reservation of Shares.  So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 120% of the aggregate number of shares of Common Stock needed to provide
for the issuance of the Conversion Shares and the Warrant Shares.
 
 
-21-

--------------------------------------------------------------------------------

 
Section 3.14  Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants in the form of Exhibit E
attached hereto (the “Irrevocable Transfer Agent Instructions”).  Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 6.1 of this Agreement.  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.14 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement.  Nothing in this Section 3.14 shall affect in any way each
Purchaser’s obligations and agreements set forth in Section 6.1 to comply with
all applicable prospectus delivery requirements, if any, upon resale of the
Shares.  If a Purchaser provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of the Shares may be made without registration under the Securities Act
or the Purchaser provides the Company with reasonable assurances that the Shares
can be sold pursuant to Rule 144 without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold,
the Company shall permit the transfer, and, in the case of the Conversion Shares
and the Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by such
Purchaser and, without any restrictive legend.  The Company acknowledges that a
breach by it of its obligations under this Section 3.14 will cause irreparable
harm to the Purchasers by vitiating the intent and purpose of the transaction
contemplated hereby.  Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.14 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.14, that the Purchasers shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
 
Section 3.15  Disposition of Assets; Liens.  (a) So long as the Preferred Shares
remain outstanding, neither the Company nor any of its Subsidiaries shall (i)
sell, transfer or otherwise dispose of any of its properties, assets and rights
including, without limitation, its software and intellectual property, to any
person except for sales to customers in the ordinary course of business or with
the prior written consent of the holders of a majority of the Preferred Shares
then outstanding or (ii) enter into, create, incur or suffer to exit any liens
of any kind on, or with respect to any of their property or assets now owned or
hereafter acquired or any interest therein or income or profits therefrom, other
than (a) liens for taxes, assessments and other governmental charges or levies
not yet due or liens for taxes, assessments and other governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves (in the good faith judgment of the management of the Company)
have been established in accordance with GAAP, (b) liens in connection with any
bank loans permitted pursuant to the terms of the Certificate of Designation,
(c) liens imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s and mechanics’ liens, statutory landlords’
liens, and other similar liens arising in the ordinary course of business, and
(x) which do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its Subsidiaries or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or asset subject
to such lien and (d) liens existing on the date hereof.
 
 
-22-

--------------------------------------------------------------------------------

 
Section 3.16  Most Favored Nation Exchange Right.  The Company will comply with
its obligations under Section 8 of the Certificate of Designation.
 
Section 3.17  Subsequent Financing.  For a period of three (3) years following
the Closing Date so long as the Preferred Shares remain outstanding, the Company
covenants and agrees to promptly notify (in no event later than three (3)
business days after making or receiving an applicable offer) each Purchaser in
writing (a “Rights Notice”) of the terms and conditions of any proposed offer or
sale to, or exchange with (or other type of distribution to) any person (the
“New Purchaser”), of Common Stock or any debt or equity securities convertible,
exercisable or exchangeable into Common Stock (a “Subsequent Financing”).  The
Rights Notice shall describe, in reasonable detail, the proposed Subsequent
Financing, the names and investment amounts of all investors participating in
the Subsequent Financing (if known), the proposed closing date of the Subsequent
Financing, which shall be within ten (10) calendar days from the date of the
Rights Notice, and all of the terms and conditions thereof and proposed
definitive documentation to be entered into in connection therewith.  The Rights
Notice shall provide each Purchaser an option (the “Rights Option”) during the
five (5) Trading Days following delivery of the Rights Notice (the “Option
Period”) to elect to purchase securities in the form of the securities being
offered in such Subsequent Financing up to an additional amount of such
securities that will permit such Purchaser to maintain its proportionate
ownership interest in the Company.  Proportionate ownership shall be determined
on a fully diluted basis, without giving effect to any limitations on exercise
set forth in the Preferred Shares, the Warrants or any other securities of the
Company (including the securities to be issued in the Subsequent
Financing).  Such acquisition to be on the same, absolute terms and conditions
as contemplated by such Subsequent Financing.  Delivery of any Rights Notice
constitutes a representation and warranty by the Company that there are no other
material terms and conditions, arrangements, agreements or otherwise except for
those disclosed in the Rights Notice, to provide additional compensation to any
party participating in any proposed Subsequent Financing, including, but not
limited to, additional compensation based on changes in the Purchase Price or
any type of reset or adjustment of a purchase or conversion price or to issue
additional securities at any time after the closing date of a Subsequent
Financing.  If the Company receives notice of exercise of the Rights Option from
the Purchaser within the Option Period, it shall make provision in such
Subsequent Financing for the issuance to the Purchaser of the securities
required hereunder (it being understood that such securities hall be in addition
to the securities to be issued to the New Purchaser, not in lieu of such
securities).  If the Company does not receive notice of exercise of the Rights
Option from the Purchaser within the Option Period, the Company shall have the
right to close the Subsequent Financing on the scheduled closing date with the
New Purchaser; provided that all of the material terms and conditions of the
closing are the same as those provided to the Purchaser in the Rights
Notice.  If the closing of the proposed Subsequent Financing does not occur on
that date, any closing of the contemplated Subsequent Financing or any other
Subsequent Financing shall be subject to all of the provisions of this Section
3.17, including, without limitation, the delivery of a new Rights Notice.  The
provisions of this Section 3.17 shall not apply to Permitted Issuances (as
defined in the Warrants)
 
 
-23-

--------------------------------------------------------------------------------

 
Section 3.18  Affiliate Transaction. Without the prior written consent of
holders of at least 50% of the Preferred Shares, the Company and its
Subsidiaries shall not engage in any transactions with any officer, director,
employee or any Affiliate of the Company or any Subsidiary, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of an aggregate of $100,000
each fiscal year, other than (i) for payment of salary, bonus or consulting fees
for services rendered as approved by the compensation committee of the Board of
Directors, the majority of the members of which are independent directors, (ii)
reimbursement for expenses incurred on behalf of the Company, (iii) stock or
option grants authorized by the Board of Directors or by a committee of the
Board of Directors the majority of the members of which are independent
directors and (iv) transactions in the ordinary course of the Company’s business
to the extent the disinterested directors of the Board of Directors of the
Company determine the terms of such transaction to be fair to the Company and
reasonably equivalent to the terms that could have been obtained from an
unaffiliated third-party in an arms-length transaction.
 
Section 3.19  Reporting.  So long as a Purchaser beneficially owns any of the
Shares, the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.   The Company currently meets, and will take all necessary action
to continue to meet, the “registrant eligibility” and transaction requirements
set forth in the general instructions to Form SB-2 applicable to “resale”
registrations on Form SB-2 during the Effectiveness Period (as defined in the
Registration Rights Agreement) and the Company shall file all reports required
to be filed by the Company with the Commission in a timely manner so as to
maintain such eligibility for the use of Form SB-2.
 
Section 3.20  Pledge of Securities. The Company acknowledges that the Securities
may be pledged by a Purchaser in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities.  The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article VI hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.
 
Section 3.21  Amendment to Bylaws.  The Company shall, within 45 days of the
date hereof (the “Amendment Deadline”), cause its Bylaws to be duly amended, the
form of which amendment shall be satisfactory to the Purchasers in their sole
discretion (the “Bylaw Amendment”), to permit adjustments to the Conversion
Price set forth in the Certificate of Designation or the Warrant Price set forth
in the Warrants (or the number of shares issuable upon conversion or exercise of
the Preferred Shares and/or the Warrants) for as long as any of the Preferred
Shares or Warrants are outstanding, including, without limitation, adjustments
that would, but for the Bylaw Amendment, be prohibited by Section 48 of the
Company’s Bylaws in effect on the date hereof.  The Company and the Purchasers
agree that the Purchasers will suffer damages if the Bylaw Amendment is not
effective on or prior to the Amendment Deadline.  The Company and the Purchasers
further agree that it would not be feasible to ascertain the extent of such
damages with precision.  Accordingly, if the Bylaw Amendment is not effective on
or prior to the Amendment Deadline, the Company shall pay an amount as
liquidated damages to each Purchaser equal to one and one-half percent (1.5%) of
the amount of the Purchaser’s initial investment in the Preferred Shares and
Warrants for each calendar month or portion thereof thereafter from the
Amendment Deadline until the Bylaw Amendment is effective.


 
-24-

--------------------------------------------------------------------------------

 
Section 3.22                                Offering Restriction.  Until the
effectiveness of the Bylaw Amendment (“Restriction Period”), the Company shall
not enter into an agreement to nor issue any equity, options, warrants, rights,
convertible debt or other securities convertible into or exchangeable for Common
Stock or other equity of the Company (whether exercisable or convertible during
the Restriction Period or otherwise) at an effective price of less than $0.15
per share of Common Stock (giving effect to any splits or similar adjustments),
nor modify any of the foregoing which may be outstanding during the Restriction
Period if the effect of such modification would be to reduce to effective price
of such Common Stock to less than $0.15 per share, without the prior written
consent of the Purchasers, which consent may be withheld for any reason
(treating the effective price as the sum of the price of such instrument and any
additional consideration payable upon conversion or exercise).


 
ARTICLE IV
 
Conditions
 
Section 4.1  Conditions Precedent to the Obligation of the Company to Sell the
Shares.  The obligation hereunder of the Company to issue and sell the Preferred
Shares and the Warrants to the Purchasers is subject to the satisfaction or
waiver, at or before the Closing, of each of the conditions set forth
below.  These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a)  Accuracy of Each Purchaser’s Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
 
(b)  Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
 
 
-25-

--------------------------------------------------------------------------------

 
(c)  No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
 
(d)  Delivery of Purchase Price.  The Purchase Price for the Preferred Shares
and Warrants has been delivered to the Company at the Closing Date.
 
 
(e)  Delivery of Transaction Documents.  The Transaction Documents have been
duly executed and delivered by the Purchasers to the Company.
 
 
Section 4.2  Conditions Precedent to the Obligation of the Purchasers to
Purchase the Shares.  The obligation hereunder of each Purchaser to acquire and
pay for the Preferred Shares and the Warrants is subject to the satisfaction or
waiver, at or before the Closing, of each of the conditions set forth
below.  These conditions are for each Purchaser’s sole benefit and may be waived
by such Purchaser at any time in its sole discretion.
 
(a)  Accuracy of the Company’s Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement or the other
agreements contemplated hereby shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a
particular date), which shall be true and correct in all material respects as of
such date.
 
 
(b)  Performance by the Company.  The Company shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing.
 
 
(c)  No Suspension, Etc.  From the date hereof to the Closing Date, trading in
the Company’s Common Stock shall not have been suspended by the Commission or
the OTC Bulletin Board, and, at any time prior to the Closing, trading in
securities generally as reported by Bloomberg Financial Markets (“Bloomberg”)
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by Bloomberg, or on the New
York Stock Exchange, nor shall a banking moratorium have been declared either by
the United States or New York State authorities, nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in any financial market which, in each case, in the
judgment of such Purchaser, makes it impracticable or inadvisable to purchase
the Preferred Shares.
 
 
-26-

--------------------------------------------------------------------------------

 
 
(d)  No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
 
(e)  No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any of its Subsidiaries, or any of the officers, directors or
affiliates of the Company or any of its Subsidiaries seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.
 
 
(f)  Certificate of Designation of Rights and Preferences.  Prior to the
Closing, the Certificate of Designation in the form of Exhibit C-1 attached
hereto shall have been filed with and accepted by the Secretary of State of
Delaware.
 
 
(g)  Opinion of Counsel, Etc. At the Closing, the Purchasers shall have received
an opinion of counsel to the Company, dated the date of the Closing, in the form
of Exhibit F hereto, and such other certificates and documents as the Purchasers
or its counsel shall reasonably require incident to the Closing.
 
 
(h)  Registration Rights Agreement.  At the Closing, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.
 
 
(i)  Certificates.  The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Preferred Shares and Warrants being acquired by such Purchaser
at the Closing.
 
 
(j)  Resolutions.  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) above in a form reasonably acceptable
to such Purchaser (the “Resolutions”).
 
 
(k)  Reservation of Shares.  As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to at least 120% of the
aggregate number of Conversion Shares issuable upon conversion of the Preferred
Shares outstanding on the Closing Date and the number of Warrant Shares issuable
upon exercise of the number of Warrants assuming such Warrants were granted on
the Closing Date (after giving effect to the Preferred Shares and the Warrants
to be issued on the Closing Date and assuming all such Preferred Shares and
Warrants were fully convertible or exercisable on such date regardless of any
limitation on the timing or amount of such conversions or exercises).
 
 
-27-

--------------------------------------------------------------------------------

 
 
(l)  Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions,
in the form of Exhibit E attached hereto, shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.
 
 
(m)  Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate, (iii) the Bylaws, (iv) the Certificate of
Designation, each as in effect at the Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.
 
 
(n)  Officer’s Certificate.  The Company shall have delivered to the Purchasers
a certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
 
(o)  Material Adverse Effect.  No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
 
(p)  [Reserved]
 


(q)           Due Diligence Fee.                                           The
Company shall have paid to the Lead Purchaser a due diligence fee equal to 3% of
the aggregate gross purchase price hereunder ($63,000), and the legal fees set
forth in Section 9.1.
 
ARTICLE V
 
Intentionally Omitted.
 
ARTICLE VI
 


 
Stock Certificate Legend
 
Section 6.1  Legend.  Each certificate representing the Preferred Shares and the
Warrants, and, if appropriate, securities issued upon conversion or exercise
thereof, shall be stamped or otherwise imprinted with a legend substantially in
the following form (in addition to any legend required by applicable state
securities or “blue sky” laws):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR URIGEN PHARMACEUTICALS, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
 
-28-

--------------------------------------------------------------------------------

 
The Company agrees to reissue certificates representing the Shares without the
legend set forth above if at such time, prior to making any transfer of any
Shares or Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request, and (x) the Shares have been registered for sale under the
Securities Act and the holder is selling such shares and is complying with its
prospectus delivery requirement under the Securities Act, (y) the holder is
selling such Shares in compliance with the provisions of Rule 144 or (z) the
provisions of paragraph (k) of Rule 144 apply to such Shares.
 
ARTICLE VII
 
Intentionally Omitted.
 
ARTICLE VIII
 
Indemnification
 
Section 8.1  General Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers and any finder (and their respective directors,
officers, affiliates, agents, successors and assigns) from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.  Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein.  The maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations under this Article 8 shall not exceed the portion of
the Purchase Price paid by such Purchaser hereunder.
 
Section 8.2  Indemnification Procedure.  Any party entitled to indemnification
under this Article VIII (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VIII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice.  In case any
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnified party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified
party.  In the event that the indemnifying party advises an indemnified party
that it will contest such a claim for indemnification hereunder, or fails,
within thirty (30) days of receipt of any indemnification notice to notify, in
writing, such person of its election to defend, settle or compromise, at its
sole cost and expense, any action, proceeding or claim (or discontinues its
defense at any time after it commences such defense), then the indemnified party
may, at its option, defend, settle or otherwise compromise or pay such action or
claim.  In any event, unless and until the indemnifying party elects in writing
to assume and does so assume the defense of any such claim, proceeding or
action, the indemnified party’s costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder.  The indemnified party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the indemnified party
which relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this Article VIII to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification required by this
Article VIII shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party
irrevocably agrees to refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification.  The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.
 
 
-29-

--------------------------------------------------------------------------------

 
ARTICLE IX
 
Miscellaneous
 
Section 9.1  Fees and Expenses.  Except as otherwise set forth in this Agreement
or the Certificate of Designation, each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement, provided that the Company
shall pay, at the Closing, (i) $20,000 as payment for attorneys’ fees and
expenses (exclusive of disbursements and out-of-pocket expenses) incurred by the
Lead Purchaser in connection with the preparation, negotiation, execution and
delivery of this Agreement and the transactions contemplated hereunder and (ii)
in connection with the filing and declaration of effectiveness by the Commission
of the Registration Statement and any amendments, modifications or waivers of
this Agreement or any of the other Transaction Documents.  In addition, the
Company shall pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses.  The Company shall pay all stamp or other similar taxes and
duties levied in connection with issuance of the Preferred Shares pursuant
hereto.
 
Section 9.2  Specific Enforcement, Consent to Jurisdiction.
 
(a)  The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement,
the Certificate of Designation, the Warrants or the Registration Rights
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement or the other Transaction Documents and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(b)  Each of the Company and the Purchasers (i) hereby irrevocably submits to
the jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
County for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 9.2
shall affect or limit any right to serve process in any other manner permitted
by law.  The parties hereto agree that the prevailing party in any suit, action
or proceeding arising out of or relating to the Preferred Shares, the Warrants,
this Agreement or the other agreements between the Purchasers and the Company
contemplated hereby shall be entitled to reimbursement for reasonable legal fees
from the non-prevailing party.
 
 
Section 9.3  Entire Agreement; Amendment.  This Agreement contains the entire
understanding of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the Transaction Documents or the
Certificate of Designation,  neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the holders of at least a majority of the Preferred Shares then
outstanding and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought.  No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Preferred Shares then
outstanding.  No consideration shall be offered or paid to any person to amend
or consent to a waiver or modification of any provision of any of the
Transaction Documents or the Certificate of Designation unless the same
consideration is also offered to all of the parties to the Transaction Documents
or holders of Preferred Shares, as the case may be.
 
 
-31-

--------------------------------------------------------------------------------

 
Section 9.4  Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
If to the Company:
Urigen Pharmaceuticals, Inc.
875 Mahler Road, Suite 235
Burlingame, California 94010
Attention: William J. Gardener, MD
Tel. No.: (650) 259-0239
Fax No.: (650) 259-0901 and (866) 816-1107
 
   
with copies to:
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Thomas Rose, Esq.
Tel. No.:  (212) 930-9700
Fax No.:  (212) 930-9725
 
   
If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:
     
Shane W. McCormack
Burak Anderson & Melloni, PLC
30 Main Street, PO Box 787
Burlington, Vermont 05402
Tel No.: (802) 862-0500
Fax No.: (802) 862-8176

 
 
 
-32-

--------------------------------------------------------------------------------

 
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 9.5  Waivers by Party.  No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provisions, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter.
 
Section 9.6  Waivers by Majority Holders.  The affirmative vote at a meeting
duly called for such purpose or the written consent without a meeting of the
holders of not less a majority of the then outstanding Preferred Shares may
waive any of the obligations of the Company or the then rights of the Purchasers
set forth in this Agreement.
 
Section 9.7  Headings.  The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 9.8  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.
 
Section 9.9  No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 9.10  Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions.  This Agreement shall not interpreted or
construed with any presumption against the party causing this Agreement to be
drafted.
 
Section 9.11  Survival.  The representations and warranties of the Company and
the Purchasers contained in Sections 2.1(o) and (s) should survive indefinitely
and those contained in Article II, with the exception of Sections 2.1(o) and
(s), shall survive the execution and delivery hereof and the Closing until the
date three (3) years from the Closing Date, and the agreements and covenants set
forth in Articles I, III, VIII and IX of this Agreement shall survive the
execution and delivery hereof and the Closing hereunder.
 
Section 9.12  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.  Any signature may be delivered by
facsimile transmission.
 
Section 9.13  Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchasers without the
consent of the Purchasers unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 
 
-33-

--------------------------------------------------------------------------------

 
Section 9.14  Severability.  The provisions of this Agreement, the Certificate
of Designation and the Registration Rights Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement,
the Certificate of Designation or the Registration Rights Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, the Certificate of Designation or the
Registration Rights Agreement shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 9.15  Further Assurances.  From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Warrant Shares, the Certificate
of Designation and the Registration Rights Agreement.


Section 9.16                                Representation of Lead
Purchaser.  It is acknowledged by each Purchaser that the Lead Purchaser has
retained Burak Anderson & Melloni, PLC to act as its counsel in connection with
the transactions contemplated by the Transaction Documents and that Burak
Anderson & Melloni, PLC has not acted as counsel for any Purchaser, other than
the Lead Purchaser, in connection with the transactions contemplated by the
Transaction Documents and that none of such Purchasers has the status of a
client for conflict of interest or any other purposes as a result thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
-34-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 

 
URIGEN PHARMACEUTICALS, INC.
 
         
By: /s/ Martin E. Shmagin
 
Name: Martin E. Shmagin
Title: Chief Financial Officer






 
PLATINUM-MONTAUR LIFE SCIENCES, LLC
             
By:/s/ Mark
Nordlicht                                                                   
Name: Mark Nordlicht
Title:  Managing Member
 
       

 
 
 
 
-35-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT
    FOR URIGEN PHARMACEUTICALS, INC.


 
 
 
 
 
 

 
 
 
 
 
 

 
 

 
Names and Addresses
of Purchasers
 
Number of Preferred Shares
 & Warrants Purchased  
Dollar Amount
of Investment
     
Platinum-Montaur Life                            
Sciences, LLC                                                                                                               
Preferred Shares: 210           
Warrant Shares:  14,000,000    
$2,100,000

 
 
 
-36-

--------------------------------------------------------------------------------

 

 


EXHIBIT B-1 to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
URIGEN PHARMACEUTICALS, INC.




FORM OF SERIES A WARRANT


 
-37-

--------------------------------------------------------------------------------

 


EXHIBIT C-1 to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
URIGEN PHARMACEUTICALS, INC.




FORM OF CERTIFICATE OF DESIGNATION FOR PREFERRED SHARES
 
 
 
-38-

--------------------------------------------------------------------------------

 
EXHIBIT D to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
URIGEN PHARMACEUTICALS, INC.




FORM OF REGISTRATION RIGHTS AGREEMENT
 
 
 
-39-

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT E to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
URIGEN PHARMACEUTICALS, INC.


FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


URIGEN PHARMACEUTICALS, INC.
 
 
 
                                                                                                                                       
as of July __, 2007
 


 
Computershare
250 Royall Street
Canton, MA 02021
Attn:  Mr. Gregory Veliotis


 
Ladies and Gentlemen:
 
Reference is made to that certain Series B Convertible Preferred Stock Purchase
Agreement, dated as of July 31, 2007, by and among Urigen Pharmaceuticals, Inc.,
a Delaware corporation (the “Company”), and the purchasers named therein
(collectively, the “Purchasers”) pursuant to which the Company is issuing to the
Purchasers shares of its Series B Convertible Preferred Stock, par value $.001
per share, (the “Preferred Shares”) and warrants (the “Warrants”) to purchase
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”) in connection with the sale and issuance of Preferred Shares and
Warrants to the Purchasers.  This letter shall serve as our irrevocable
authorization and direction to you (provided that you are the transfer agent of
the Company at such time) to issue shares of Common Stock upon conversion of the
Preferred Shares (the “Conversion Shares”) and exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Purchaser from time to time upon (i)
surrender to you of a properly completed and duly executed Conversion Notice or
Exercise Notice, as the case may be, in the form attached hereto as Exhibit I
and Exhibit II, respectively, (ii) in the case of the conversion of Preferred
Shares, a copy of the certificates (with the original certificates delivered to
the Company) representing Preferred Shares being converted or, in the case of
Warrants being exercised, a copy of the Warrants (with  the original Warrants
delivered to the Company) being exercised (or, in each case, an indemnification
undertaking with respect to such share certificates or the warrants in the case
of their loss, theft or destruction), and (iii) delivery of a treasury order or
other appropriate order duly executed by a duly authorized officer of the
Company.  So long as you have previously received (x) written confirmation from
counsel to the Company that a registration statement covering resales of the
Conversion Shares or Warrant Shares, as applicable, has been declared effective
by the Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and no subsequent notice by the Company or
its counsel of the suspension or termination of its effectiveness and (y) a copy
of such registration statement, and if the Purchaser represents in writing that
the Conversion Shares or the Warrant Shares, as the case may be, were sold
pursuant to the Registration Statement, then certificates representing the
Conversion Shares and the Warrant Shares, as the case may be, shall not bear any
legend restricting transfer of the Conversion Shares and the Warrant Shares, as
the case may be, thereby and should not be subject to any stop-transfer
restriction.  Provided, however, that if you have not previously received (i)
written confirmation from counsel to the Company that a registration statement
covering resales of the Conversion Shares or Warrant Shares, as applicable, has
been declared effective by the SEC under the 1933 Act, and (ii) a copy of such
registration statement, then the certificates for the Conversion Shares and the
Warrant Shares shall bear the following legend:
 
 
-40-

--------------------------------------------------------------------------------

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
URIGEN PHARMACEUTICALS, INC. SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current or the prospectus which is part of such registration statement may no
longer be used for sales of Conversion Shares or Warrant Shares.
 
A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit III.
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly,
each Purchaser is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.  Should you have any questions
concerning this matter, please contact me at (650) 697-1900.

 
Very truly yours,
          URIGEN PHARMACEUTICALS, INC.                
Date
By:
/s/        Name: Martin E. Shmagin       Title:  Chief Financial Officer        
 

 
                

ACKNOWLEDGED AND AGREED:
 
COMPUTERSHARE
 

 By:_________________________________      
 Name: _______________________________       
 Title: _______________________________      
 Date: _______________________________              

           
                   
 
-41-

--------------------------------------------------------------------------------

 
                     
                    
EXHIBIT I
 
URIGEN PHARMACEUTICALS, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of Urigen Pharmaceuticals, Inc. (the
“Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series B Preferred Stock, par value $.001 per share (the “Preferred
Shares”), of Urigen Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), indicated below into shares of Common Stock, par value $.001 per
share (the “Common Stock”), of the Company, by tendering the stock
certificate(s) representing the share(s) of Preferred Shares specified below as
of the date specified below.


Date of
Conversion:                                                                


Number of Preferred Shares to be
converted:                                                                                                                                


Stock certificate no(s). of Preferred Shares to be
converted:                                                                                                                                


The Common Stock have been sold pursuant to the registration statement:
YES ____                                                                NO____


Please confirm the following information:



  Conversion Price:         Number of shares of Common Stock to be issued:     
       

                                                              


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:
 

 
Issue to: 
     
Facsimile Number:  
      Authorization:                           By:     Dated: Title:     

                                                         


                                                              
                                                                
                                                             






PRICES ATTACHED


 
-42-

--------------------------------------------------------------------------------

 
 
EXHIBIT I-A
 
ASSIGNMENT
 






FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
________________.  _________ of the Preferred Shares evidenced by the within
stock certificate together with all rights therein, and does irrevocably
constitute and appoint ___________________, attorney, to transfer that part of
the said Preferred Shares on the books of the within named corporation.



 Dated:
_________________                                                                
Signature             ___________________________  
Address               ____________________________  
  _____________________________



 
 
-43-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT II
 
FORM OF EXERCISE NOTICE
 
EXERCISE FORM
 
URIGEN PHARMACEUTICALS, INC.
 
The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of Urigen
Pharmaceuticals, Inc. covered by the within Warrant.
 
Dated: _________________
Signature ___________________________
 
Address ____________________________
 
_____________________________





ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.
 
Dated: _________________
Signature ___________________________
 
Address ____________________________
 
_____________________________

 

 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.
 
Dated: _________________
Signature ___________________________
 
Address ____________________________
 
_____________________________

 


FOR USE BY THE ISSUER ONLY:


This Warrant No. W-_____ canceled (or transferred or exchanged) this _____ day
of _____________.  ______ shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.
 
 
 
 
-44-

--------------------------------------------------------------------------------

 
 
 
EXHIBIT III
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[Name and address of Transfer Agent]
Attn:  _____________


Re:           Urigen Pharmaceuticals, Inc.
 
Ladies and Gentlemen:
 
We are counsel to Urigen Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Series B Convertible Preferred Stock Purchase Agreement (the “Purchase
Agreement”), dated as of July __, 2007, by and among the Company and the
purchasers named therein (collectively, the “Purchasers”) pursuant to which the
Company issued to the Purchasers shares of its Series B Convertible Preferred
Stock, par value $.001 per share, (the “Preferred Shares”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $.001
per share (the “Common Stock”).  Pursuant to the Purchase Agreement, the Company
agreed, among other things, to register the shares of Common Stock issuable upon
conversion of the Preferred Shares and exercise of the Warrants (together the
“Registrable Shares”), under the Securities Act of 1933, as amended (the “1933
Act”).  In connection with the Company’s obligations under the Purchase
Agreement, on ________________, 2007, the Company filed a Registration Statement
on Form SB-2 (File No. 333-________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the resale of the
Registrable Shares which names each of the present Purchasers as a selling
stockholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Shares are available for resale under the 1933 Act pursuant to the
Registration Statement.
 
Very truly yours,
 
[COMPANY COUNSEL]
 
By:______________________________
 
 
 
cc:           [LIST NAMES OF PURCHASERS]
 
 
 
 
-45-

--------------------------------------------------------------------------------

 

 
EXHIBIT F to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
URIGEN PHARMACEUTICALS, INC.




FORM OF OPINION OF COUNSEL




1.  The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted.  The company is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary.


2.  The Company has the requisite corporate power and authority to enter into
and perform its obligations under the Transaction Documents and to issue the
Preferred Stock, the Warrants and the Common Stock issuable upon conversion of
the Preferred Stock and exercise of the Warrants.  The execution, delivery and
performance of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required.  Each of the Transaction Documents have been duly executed and
delivered, and the Preferred Stock and the Warrants have been duly executed,
issued and delivered by the Company and each of the Transaction Documents
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its respective terms.  The Common Stock
issuable upon conversion of the Preferred Stock and exercise of the Warrants are
not subject to any preemptive rights under the Certificate of Incorporation or
the Bylaws.


3.           The Merger of the Company and Urigen N.A., Inc. was duly authorized
by all necessary stockholders and other corporate action and was consummated in
accordance with the terms of the Merger Agreement described in the Registration
Statement on Form S-4 (Commission File No. 33-140443) filed by the Company.


4.           The Preferred Stock and the Warrants have been duly authorized and,
when delivered against payment in full as provided in the Purchase Agreement,
will be validly issued, fully paid and nonassessable.  The shares of Common
Stock issuable upon conversion of the Preferred Stock and exercise of the
Warrants, have been duly authorized and reserved for issuance, and, when
delivered upon conversion or against payment in full as provided in the
Certificate of Designation and the Warrants, as applicable, will be validly
issued, fully paid and nonassessable.


5.           The execution, delivery and performance of and compliance with the
terms of the Transaction Documents and the issuance of the Preferred Stock, the
Warrants and the Common Stock issuable upon conversion of the Preferred Stock
and exercise of the Warrants do not (i) violate any provision of the Certificate
of Incorporation or Bylaws, (ii) to our knowledge conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party, (iii) to our knowledge create or impose a lien,
charge or encumbrance on any property of the Company under any agreement or any
commitment to which the Company is a party or by which the Company is bound or
by which any of its respective properties or assets are bound, or
(iv) (a) result in a violation of any federal, state or local statute, rule or
regulation, or to our knowledge, any order, judgment, injunction or decree
(including Federal and state securities laws and regulations) applicable to the
Company or by which any property or asset of the Company is bound or affected,
except, in all cases other than violations pursuant to clause (i) above, for
such conflicts, default, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, have a Material
Adverse Effect.


6.           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required under Federal, state or local law, rule or regulation in connection
with the valid execution, delivery and performance of the Transaction Documents,
or the offer, sale or issuance of the Preferred Stock, the Warrants or the
Common Stock issuable upon conversion of the Preferred Stock and exercise of the
Warrants other than the Certificate of Designation, the Registration Statement,
report on Form 8-K and Form D, both to be filed with the Securities and Exchange
Commission.


7.           To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant hereto or thereto.  To our knowledge, there is no
action, suit, claim, investigation or proceeding pending, or to our knowledge,
threatened, against or involving the Company or any of its properties or assets
and which, if adversely determined, is reasonably likely to result in a Material
Adverse Effect.  To our knowledge, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any officers or directors of the Company
in their capacities as such.


8.           The offer, issuance and sale of the Preferred Stock and the
Warrants and the offer, issuance and sale of the shares of Common Stock issuable
upon conversion of the Preferred Stock and exercise of the Warrants pursuant to
the Purchase Agreement, the Certificate of Designation and the Warrants, as
applicable, are based on the Purchasers’ representations in the Agreement,
exempt from the registration requirements of the Securities Act.
 
9.           The Company is not, and as a result of and immediately upon Closing
will not be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.




Very truly yours,
 
 
 


-45-






